Citation Nr: 1309458	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  08-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating greater than 10 percent for a left knee disability, dating from June 13, 2001 to January 27, 2005.

 
REPRESENTATION

Veteran represented by:   Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of December 2001 and August 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and by the Appeals Management Center (AMC) respectively.  Original jurisdiction in this case currently resides with the RO in Roanoke, Virginia.

Procedural History

On June 13, 2001, the RO received the Veteran's service-connection claim for a left knee disability.  The RO granted this claim in the above-referenced December 2001 rating decision, and assigned an initial 10 percent disability rating, effective the date of claim.  The Veteran disagreed with this initial rating and perfected an appeal as to that issue.

In October 2003, the Veteran testified at a personal hearing at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a March 2004 decision, the Board remanded the Veteran's initial rating claim for additional evidentiary development.  In particular, the Board determined that since the medical evidence of record at the time inadequately discussed the extent of the Veteran's functional loss due to pain, if any, a remand was necessary to obtain a new VA examination.  This examination took place on January 27, 2005, and the corresponding examination report is of record.

After reviewing the results of the January 2005 examination report, the AMC awarded the Veteran an increased disability rating for his left knee disability from 10 to 30 percent, effective the date of the examination, January 27, 2005.  In a September 2005 statement, the Veteran expressed satisfaction with this 30 percent rating, but challenged its effective date, essentially arguing that the rating should have been made effective the original date VA received his service-connection claim on June 13, 2001.  See the Veteran's September 2005 Statement in Support of Claim.  

The RO, and in turn the Board, interpreted the Veteran's September 2005 statements as a full withdrawal of his perfected initial rating claim, and an initiation of a new claim for an earlier effective date for the increased 30 percent rating.  The Veteran perfected an appeal as to this effective date issue, and the Veteran testified at a second hearing in Washington DC before a different Veterans Law Judge (VLJ) in October 2010.  

The Board denied the Veteran's effective date claim in a February 2011 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a March 2012 Memorandum Decision, the Court set aside the Board's February 2011 denial, and remanded the Veteran's claim.  In particular, the Court specifically found that the Board failed to liberally construe a statement made by the Veteran during the pendency of his appeal as a request for the assignment of any disability rating greater than 10 percent for his knee prior to January 27, 2005.  The Court found that the Board too narrowly construed the Veteran's claim as a request for the earlier assignment of a 30 percent rating alone.  In so doing, the Court has essentially recharacterized the issue on appeal from a request for the assignment of an effective date earlier than January 27, 2005 for the award of an increased rating to 30 percent, to a request for an initial rating greater than 10 percent [to include 20 percent, 30 percent or the award of a separate compensable rating under another diagnostic code], at any time between June 13, 2001 and January 27, 2005.  The Court remanded this newly-characterized issue to the Board for additional appellate review.

In December 2012, the Board sent the Veteran a letter notifying him of the status of his claim, and of the reconfigured issue on appeal.  The letter explained that although phrased in two different ways, the issue on appeal was in fact the same at his two prior Board hearings, and that he is entitled to have an additional hearing held before a third VLJ who will be assigned to the panel to decide his appeal.  The Veteran responded to this letter indicating that he wished to waive his right to appear at an additional hearing before a third VLJ, and that he wished the Board to consider his case on the evidence of record and immediately proceed without delay to issue a panel decision concerning the issues.  See the Veteran's January 8, 2013 response letter.

For the reasons discussed immediately below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board sincerely regrets the additional delay in adjudicating the Veteran's claim. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

As noted above, the issue currently before the Board is entitlement to an initial rating greater than 10 percent for the Veteran's service-connected left knee disability, dating from June 13, 2001 to January 27, 2005.  Notably, the assignment of the Veteran's initial 10 percent disability rating was based on the presence of degenerative arthritis of the left knee with painful or limited motion, under Diagnostic Code 5010 [arthritis].  See the RO's December 2001 rating decision, page 2.  Based on the subsequent medical findings of limited extension by a January 2005 VA examiner, the RO increased the Veteran's left knee disability rating from 10 to 30 percent under Diagnostic Code 5010-5261 [arthritis with limitation of leg extension], effective the date of the examination, January 27, 2005.  

Significantly, at his most recent hearing, the Veteran asserted that the severity of his knee did not change between the time of his first VA examination in 2001 and the time of his January 27, 2005 VA examination, suggesting that his knee disability symptoms were always as severe as they were described by the January 2005 VA examiner.  See the October 2010 hearing transcript, page 9.  

In large part, the evidence currently of record that is pertinent to the severity of the Veteran's left knee disability during the time period under review was indeed of record at the time of the Board's March 2004 remand.  Crucially, when this issue was before the Board in March 2004, the Board specifically determined that the medical evidence of record at the time, to include the report of the Veteran's October 2001 VA examination, was inadequate to evaluate the Veteran's left knee disability.  In particular, the Board noted that although the Veteran complained of pain in the knees on a daily basis, the evidence did not address all pertinent disability factors set forth in 38 C.F.R. § 4.40 and 4.45, to include the extent of functional loss due to pain.  Further, the Board also highlighted the fact that the Veteran testified in 2003 that his knees "gave way" frequently, and noted a need for additional medical evidence to determine if arthritis of the knee and knee instability co-existed such that separate disability ratings may be awarded for the knee disability pursuant to VAOPGCPREC 23-97.  As such, the Board ordered that the agency of original jurisdiction schedule the Veteran for a new examination.  As noted above, this examination took place on January 27, 2005, and the findings therein became the basis for the increased rating from 10 to 30 percent.

With respect to left knee pain and limitation of motion, the Board notes that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the medical evidence of record dated prior to the January 2005 VA examination has already been deemed by the Board in 2004 to be inadequate due to a lack of consideration of discussion of these Deluca factors, the Board cannot simply review and rely on the same evidence in support of a decision on the merits of the Veteran's appeal at this time.  In this connection, and in light of the Veteran's recent competent testimony that the severity of his left knee as described by the January 2005 VA examiner [warranting a 30 percent disability rating] was no different at the time he originally filed his claim for service connection in 2001, the Board believes that a retrospective medical opinion is required in this case.  Indeed, in Chotta v. Peake, 22 Vet. App. 80 (2008) the Court held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period.  So it is in this case.

In addition, as alluded to above, a veteran who has degenerative arthritis and instability of the knee may receive separate ratings, provided that any separate rating is based upon additional disability.  See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Although VA examination reports dated in both 2001 and 2005 do not demonstrate the presence of left knee instability or subluxation, the Veteran has consistently asserted that his left knee frequently buckled or gave way during the period under review.  On remand, a retroactive medical opinion should be obtained discussing whether the Veteran's left knee disability was manifested by instability or subluxation between June 2001 and January 2005, taking into account the Veteran's longstanding complaints of buckling and giving way. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should send the Veteran a letter requesting that he identify any medical treatment he had for his left knee disability between June 2001 and January 2005 other than what is already documented in the record, if any.  After securing any necessary authorization or medical releases, the RO/AMC should request and obtain those identified records that are not already associated with the claims folder following the procedures in 38 C.F.R. § 3.159.

2.  The RO/AMC should then forward the Veteran's claims folder and a copy of this REMAND to a VA examiner for a retroactive medical opinion addressing the severity of the Veteran's left knee disability during the time period from June 2001 to January 2005.  If the examiner determines that the Veteran must be contacted for interview, or reexamined for the purposes of this inquiry, such additional development should be performed.

In particular, the examiner should review the medical and lay evidence of record, to include the Veteran's testimony before the Board in October 2003 and October 2010 and, to the extent possible, express an opinion as to whether the Veteran experienced additional limits of left knee functional ability on repeated use or flare-ups due to pain, weakened movement, incoordination or excess fatigability during the time period under review.  The examiner should fully describe the severity of such functional limitation, if any, and should indicate whether such functional limitation resulted in additional degrees of limited motion of the left knee on flexion and extension, if possible.

The examiner should also comment upon whether the Veteran had distinct disabilities of arthritis and instability affecting his left knee from June 2001 to January 2005.  The examiner should consider the clinical findings of record as well as the Veteran's ongoing complaints of left knee buckling and "giving way," as expressed at both his 2003 and 2010 hearings before the Board.  If instability or subluxation of the left knee was indeed present, the examiner should indicate whether such was "slight," "moderate", or "severe" in degree.  The examiner should also indicate whether the Veteran's knee locked, and if so, the frequency of the locking.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks as to why such is the case.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

 3.  Finally, following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review all the evidence of record (to include any and all relevant evidence added to the Veteran's electronic claims folder, as maintained with the Virtual VA system) and readjudicate the Veteran's claim of entitlement to an initial rating greater than 10 percent for his service-connected left knee disability from June 13, 2001 to January 27, 2005.  If the claim is denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________                       ____________________________
      JACQUELINE E. MONROE				MICHAEL A. PAPPAS
            Veterans Law Judge,                                              Veterans Law Judge
       Board of Veterans' Appeals                                  Board of Veterans' Appeals



	                                       _____________________________
S. S. TOTH
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


